                       1    JOHN M. GATTI (State Bar No. 138492)
                            E-mail: jgatti@manatt.com
                       2    KATRINA DELA CRUZ (State Bar No. 293398)               NOTE: CHANGES MADE BY THE COURT
                            E-mail: kdelacruz@manatt.com
                       3    Manatt, Phelps & Phillips, LLP
                            11355 West Olympic Boulevard
                       4    Los Angeles, California 90064-1614
                            Tel.: (310) 312-4000; Fax: (310) 312-4224
                       5
                            Attorneys for Defendant
                       6    WARNER MUSIC GROUP CORPORATION
                       7
                       8                          UNITED STATES DISTRICT COURT
                       9                        CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11    DANELLE SANDOVAL, an                       No. 2:18-cv-00867 CBM(JPRx)
                            individual,
                      12                                               Honorable Consuelo B. Marshall
                      13                 Plaintiff,
                                                                       STIPULATED PROTECTIVE
                                  vs.                                  ORDER
                      14
                      15    BURAK YETER, an individual;
                            CONNECTION RECORDS, a foreign
                      16    business entity; WARNER MUSIC
                            GROUP CORPORATION, a Delaware
                      17    corporation; SONY MUSIC
                      18    ENTERTAINMENT, INC. a Delaware
                            general partnership; DANCE
                      19    PARADISE UK LIMITED, a foreign
                            corporation; and DOES 1-10, inclusive,
                      20
                                            Defendants.
                      21
                      22
                           1.    GENERAL
                      23
                                 1.1    Purposes and Limitations
                      24
                                 Discovery in this action is likely to involve production of confidential,
                      25
                           proprietary, or private information for which special protection from public
                      26
                           disclosure and from use for any purpose other than prosecuting this litigation may be
                      27
                           warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW                                                                                     ORDER
     LOS A NG EL ES
                       1   the following Stipulated Protective Order. The parties acknowledge that this Order
                       2   does not confer blanket protections on all disclosures or responses to discovery and
                       3   that the protection it affords from public disclosure and use extends only to the
                       4   limited information or items that are entitled to confidential treatment under the
                       5   applicable legal principles. The parties further acknowledge, as set forth in Section
                       6   12.3, below, that this Stipulated Protective Order does not entitle them to file
                       7   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                       8   that must be followed and the standards that will be applied when a party seeks
                       9   permission from the court to file material under seal.
                      10         1.2    Good Cause Statement
                      11         This action is likely to involve trade secrets, and other valuable commercial,
                      12   financial, technical and/or proprietary information for which special protection from
                      13   public disclosure and from use for any purpose other than prosecution of this action
                      14   is warranted. Such confidential and proprietary materials and information consist of,
                      15   among other things, confidential business or financial information, information
                      16   regarding confidential business practices, or other confidential research,
                      17   development, or commercial information (including information implicating privacy
                      18   rights of third parties). This information may also specifically include, without
                      19   limitation, private financial information contained in royalty statements, internal
                      20   accounting records, and proprietary promotional, marketing, and distribution plans.
                      21   This information is otherwise generally unavailable to the public, or may be
                      22   privileged or otherwise protected from disclosure under state or federal statutes, court
                      23   rules, case decisions, or common law.           Accordingly, to expedite the flow of
                      24   information, to facilitate the prompt resolution of disputes over confidentiality of
                      25   discovery materials, to adequately protect information the parties are entitled to keep
                      26   confidential, to ensure that the parties are permitted reasonable necessary uses of such
                      27   material in preparation for and in the conduct of trial, to address their handling at the
                      28   end of the litigation, and serve the ends of justice, a protective order for such
M ANATT , P HELPS &
  P HILLIPS , LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                       2
                                                                                                          ORDER
     LOS A NG EL ES
                       1   information is justified in this matter. It is the intent of the parties that information
                       2   will not be designated as confidential for tactical reasons and that nothing be so
                       3   designated without a good faith belief that it has been maintained in a confidential,
                       4   non-public manner, and there is good cause why it should not be part of the public
                       5   record of this case.
                       6   2.     DEFINITIONS
                       7          2.1    Action: Sandoval v. Yeter et al., Case No. 2:18-cv-00867-CBM (JPRx).
                       8          2.2    Challenging Party: A Party or Non-Party that challenges the designation
                       9   of information or items under this Order.
                      10          2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
                      11   how it is generated, stored or maintained) or tangible things that qualify for protection
                      12   under Federal Rule of Civil Procedure 26(c).
                      13          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
                      14   their support staff).
                      15          2.5    Designating Party: A Party or Non-Party that designates information or
                      16   items that it produces in disclosures or in responses to discovery as
                      17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
                      18          2.6    Disclosure or Discovery Material: All items or information, regardless
                      19   of the medium or manner in which it is generated, stored, or maintained (including,
                      20   among other things, testimony, transcripts, and tangible things), that are produced or
                      21   generated in disclosures or responses to discovery in this matter.
                      22          2.7    Expert: A person with specialized knowledge or experience in a matter
                      23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                      24   an expert witness or as a consultant in this Action.
                      25          2.8    “HIGHLY CONFIDENTIAL” Information or Items: Information
                      26   (regardless of how it is generated, stored or maintained) or tangible things that
                      27   qualify for protection under Federal Rule of Civil Procedure 26(c), and the
                      28   Disclosure of which the Designating Party believes in good faith would create a
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                 [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                       3
                                                                                                            ORDER
     LOS A NG EL ES
                       1   substantial risk of serious financial, competitive, or other injury that cannot be
                       2   avoided by less restrictive means. To minimize the risk of an inadvertent disclosure
                       3   of such documents, the Parties agree that the ability to designate documents as
                       4   HIGHLY CONFIDENTIAL is appropriate in this case.
                       5         2.9    House Counsel: Attorneys who are employees of a party to this Action.
                       6   House Counsel does not include Outside Counsel of Record or any other outside
                       7   counsel.
                       8         2.10 Non-Party: Any natural person, partnership, corporation, association,
                       9   or other legal entity not named as a Party to this action.
                      10         2.11 Outside Counsel of Record: Attorneys who are not employees of a party
                      11   to this Action but are retained to represent or advise a party to this Action and have
                      12   appeared in this Action on behalf of that party or are affiliated with a law firm that
                      13   has appeared on behalf of that party, including support staff. Outside Counsel of
                      14   Record also includes, without limitation, Greenberg Glusker Fields Claman &
                      15   Machtinger LLP, Plaintiff’s former counsel.
                      16         2.12 Party: Any party to this Action, including all of its officers, directors,
                      17   employees, consultants, retained experts, and Outside Counsel of Record (and their
                      18   support staffs).
                      19         2.13 Producing Party: A Party or Non-Party that produces Disclosure or
                      20   Discovery Material in this Action.
                      21         2.14 Professional Vendors: Persons or entities that provide litigation support
                      22   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                      23   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                      24   and their employees and subcontractors.
                      25         2.15 Protected Material:       Any Disclosure or Discovery Material that is
                      26   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
                      27         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
                      28   from a Producing Party.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                      4
                                                                                                          ORDER
     LOS A NG EL ES
                       1   3.       SCOPE
                       2            3.1   The protections conferred by this Stipulation and Order cover not only
                       3   Protected Material (as defined above), but also (1) any information copied or
                       4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                       5   compilations of Protected Material; and (3) any testimony, conversations, or
                       6   presentations by Parties or their Counsel that might reveal Protected Material. Any
                       7   use of Protected Material at trial shall be governed by the orders of the trial judge.
                       8   This Order does not govern the use of Protected Material at trial.
                       9            3.2   However, the protections conferred by this Stipulation and Order do not
                      10   cover the following information: (a) any information that is in the public domain at
                      11   the time of disclosure to a Receiving Party or becomes part of the public domain after
                      12   its disclosure to a Receiving Party as a result of publication not involving a violation
                      13   of this Order, including becoming part of the public record through trial or otherwise;
                      14   and (b) any information known to the Receiving Party prior to the disclosure or
                      15   obtained by the Receiving Party after the disclosure from a source who obtained the
                      16   information lawfully and under no obligation of confidentiality to the Designating
                      17   Party.
                      18            3.3   Any use of Protected Material at trial shall be governed by a separate
                      19   agreement or order.
                      20   4.       DURATION
                      21            Even after final disposition of this litigation, the confidentiality obligations
                      22   imposed by this Order shall remain in effect until a Designating Party agrees
                      23   otherwise in writing or a court order otherwise directs. Final disposition shall be
                      24   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
                      25   or without prejudice; and (2) final judgment herein after the completion and
                      26   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
                      27   including the time limits for filing any motions or applications for extension of time
                      28   pursuant to applicable law.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                        5
                                                                                                           ORDER
     LOS A NG EL ES
                       1   5.    DESIGNATING PROTECTED MATERIAL
                       2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
                       3   Each Party or Non-Party that designates information or items for protection under
                       4   this Order must take care to limit any such designation to specific material that
                       5   qualifies under the appropriate standards. The Designating Party must designate for
                       6   protection only those parts of material, documents, items, or oral or written
                       7   communications that qualify so that other portions of the material, documents, items,
                       8   or communications for which protection is not warranted are not swept unjustifiably
                       9   within the ambit of this Order.
                      10         Mass, indiscriminate, or routinized designations are prohibited. Designations
                      11   that are shown to be clearly unjustified or that have been made for an improper
                      12   purpose (e.g., to unnecessarily encumber the case development process or to impose
                      13   unnecessary expenses and burdens on other parties) may expose the Designating
                      14   Party to sanctions.
                      15         If it comes to a Designating Party’s attention that information or items that it
                      16   designated for protection do not qualify for protection, that Designating Party must
                      17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                      18         5.2    Manner and Timing of Designations. Except as otherwise provided in
                      19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                      20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                      21   under this Order must be clearly so designated before the material is disclosed or
                      22   produced.
                      23         Designation in conformity with this Order requires:
                      24                (a)      for information in documentary form (e.g., paper or electronic
                      25   documents, but excluding transcripts of depositions or other pretrial or trial
                      26   proceedings), that the Producing Party affix, at a minimum, the legend
                      27   “CONFIDENTIAL”            or   “HIGHLY         CONFIDENTIAL”       (hereinafter,   the
                      28   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                      6
                                                                                                         ORDER
     LOS A NG EL ES
                       1   portion or portions of the material on a page qualifies for protection, the Producing
                       2   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                       3   markings in the margins).
                       4         A Party or Non-Party that makes original documents available for inspection
                       5   need not designate them for protection until after the inspecting Party has indicated
                       6   which documents it would like copied and produced. During the inspection and
                       7   before the designation, all of the material made available for inspection shall be
                       8   deemed “HIGHLY CONFIDENTIAL.” After the inspecting Party has identified the
                       9   documents it wants copied and produced, the Producing Party must determine which
                      10   documents, or portions thereof, qualify for protection under this Order. Then, before
                      11   producing the specified documents, the Producing Party must affix the
                      12   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
                      13   portion or portions of the material on a page qualifies for protection, the Producing
                      14   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                      15   markings in the margins).
                      16                (b)   for testimony given in deposition or in other discovery-related
                      17   proceedings, the Producing Party may identify on the record, before the close of the
                      18   deposition, hearing, or other proceeding, all protected testimony. However, each
                      19   transcript of testimony shall be considered Protected Material under this Order for
                      20   thirty (30) days after receipt of the transcript by the Producing Party to permit the
                      21   Producing Party to review the transcript and designate any information disclosed
                      22   therein as Protected Material. Thereafter, the transcript will no longer be deemed
                      23   Protected Material for purposes of this Order, except to the extent so designated when
                      24   the testimony was given or in a written notice transmitted to all parties within such
                      25   period of thirty (30) days. Where any portion of a transcript is designated as
                      26   Protected Material, the Designating Party shall, where practicable, inform the
                      27   reporter precisely which portions of the transcript should be marked accordingly.
                      28                (c)   for information produced in some form other than documentary
M ANATT , P HELPS &
  P HILLIPS , LLP                                                             [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                     7
                                                                                                        ORDER
     LOS A NG EL ES
                       1   and for any other tangible items, that the Producing Party affix in a prominent place
                       2   on the exterior of the container or containers in which the information is stored the
                       3   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or
                       4   portions of the information warrants protection, the Producing Party, to the extent
                       5   practicable, shall identify the protected portion(s).
                       6         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
                       7   failure to designate qualified information or items does not, standing alone, waive
                       8   the Designating Party’s right to secure protection under this Order for such material.
                       9   Upon timely correction of a designation, the Receiving Party must make reasonable
                      10   efforts to assure that all inadvertently disclosed information is subsequently treated
                      11   in accordance with the provisions of this Order.
                      12   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                      13         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
                      14   designation of confidentiality at any time that is consistent with the Court’s
                      15   Scheduling Order.
                      16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                      17   resolution process under Local Rule 37.1, et seq. The Challenging Party must
                      18   provide written notice of each designation it is challenging and describe the basis for
                      19   each challenge. To avoid ambiguity as to whether a challenge has been made, the
                      20   written notice must recite that the challenge to confidentiality is being made in
                      21   accordance with this specific paragraph of the Protective Order as well as Rule 37.
                      22   The Parties shall attempt to resolve each challenge in good faith and must begin the
                      23   process by conferring directly (in voice to voice dialogue; other forms of
                      24   communication are not sufficient) within 10 days of the date of service of notice. In
                      25   conferring, the Challenging Party must explain the basis for its belief that the
                      26   confidentiality designation was not proper and must give the Designating Party an
                      27   opportunity to review the designated material, to reconsider the circumstances, and,
                      28   if no change in designation is offered, to explain the basis for the chosen designation.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                  [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                       8
                                                                                                             ORDER
     LOS A NG EL ES
                       1   A Challenging Party may proceed to the next stage of the challenge process only if it
                       2   has engaged in this meet and confer process first or establishes that the Designating
                       3   Party is unwilling to participate in the meet and confer process in a timely manner.
                       4         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
                       5   court intervention, the Designating Party shall file and serve a motion to retain
                       6   confidentiality within 21 days of the initial notice of challenge or within 14 days of
                       7   the Parties agreeing that the meet and confer process will not resolve their dispute,
                       8   whichever is earlier. Each such motion must be accompanied by a competent
                       9   declaration affirming that the movant has complied with the meet and confer
                      10   requirements imposed in the preceding paragraph and Rule 37. Failure by the
                      11   Designating Party to make such a motion including the required declaration within
                      12   21 days (or 14 days, if applicable) shall automatically waive the confidentiality
                      13   designation for each challenged designation. In addition, the Challenging Party
                      14   may file a motion challenging a confidentiality designation at any time consistent
                      15   with the Court’s scheduling order if there is good cause for doing so, including a
                      16   challenge to the designation of a deposition transcript or any portions thereof. Any
                      17   motion brought pursuant to this provision must be accompanied by a competent
                      18   declaration affirming that the movant has complied with the meet and confer
                      19   requirements imposed by the preceding paragraph and Rule 37.
                      20         The burden of persuasion in any such challenge proceeding shall be on the
                      21   Designating Party. Frivolous challenges, and those made for an improper purpose
                      22   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                      23   expose the Challenging Party to sanctions. Unless the Designating Party has waived
                      24   the confidentiality designation by failing to file a motion to retain confidentiality as
                      25   described above, all parties shall continue to afford the material in question the level
                      26   of protection to which it is entitled under the Producing Party’s designation until the
                      27   court rules on the challenge.
                      28   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                      9
                                                                                                         ORDER
     LOS A NG EL ES
                       1         7.1    Basic Principles. A Receiving Party may use Protected Material that is
                       2   disclosed or produced by another Party or by a Non-Party in connection with this
                       3   Action only for prosecuting, defending, or attempting to settle this Action. Such
                       4   Protected Material may be disclosed only to the categories of persons and under the
                       5   conditions described in this Order.        When the Action has been terminated, a
                       6   Receiving Party must comply with the provisions of section 13 below (FINAL
                       7   DISPOSITION).
                       8         Protected Material must be stored and maintained by a Receiving Party at a
                       9   location and in a secure manner that ensures that access is limited to the persons
                      10   authorized under this Order.
                      11         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                   Unless
                      12   otherwise ordered by the Court or permitted in writing by the Designating Party, a
                      13   Receiving    Party     may     disclose   any    information      or   item   designated
                      14   “CONFIDENTIAL” only to:
                      15                (a)     the Receiving Party’s Outside Counsel of Record in this Action,
                      16   as well as employees of said Outside Counsel of Record to whom it is reasonably
                      17   necessary to disclose the information for this Action;
                      18                (b)     the officers, directors, and employees (including House Counsel)
                      19   of the Receiving Party to whom disclosure is reasonably necessary for this Action
                      20   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
                      21   A);
                      22                (c)     Experts (as defined in this Order) of the Receiving Party to whom
                      23   disclosure is reasonably necessary for this Action and who have signed the
                      24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                      25                (d)     the Court and its personnel;
                      26                (e)     court reporters and their staff;
                      27                (f)     professional jury or trial consultants, mock jurors, and
                      28   Professional Vendors to whom disclosure is reasonably necessary for this Action;
M ANATT , P HELPS &
  P HILLIPS , LLP                                                                  [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                       10
                                                                                                             ORDER
     LOS A NG EL ES
                       1                  (g)   the author or recipient of a document containing the information
                       2   or a custodian or other person who otherwise possessed or knew the information;
                       3                  (h)   during their depositions, witnesses, and attorneys for witnesses,
                       4   in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
                       5   party requests that the witness sign the “Acknowledgment and Agreement to Be
                       6   Bound” (Exhibit A); and (2) they will not be permitted to keep any confidential
                       7   information unless they sign the “Acknowledgment and Agreement to Be Bound”
                       8   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
                       9   Court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
                      10   Protected Material may be separately bound by the court reporter and may not be
                      11   disclosed to anyone except as permitted under this Stipulated Protective Order; and
                      12                  (i)   any mediator or settlement officer, and their supporting
                      13   personnel, mutually agreed upon by any of the parties engaged in settlement
                      14   discussions or appointed by the Court.
                      15            7.3   Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
                      16   Unless otherwise ordered by the court or permitted in writing by the Designating
                      17   Party, a Receiving Party may disclose any information or item designated
                      18   “HIGHLY CONFIDENTIAL” only to:
                      19                  (a)   The Receiving Party’s Outside Counsel of Record in this action,
                      20   as well as employees of said Outside Counsel of Record to whom it is reasonably
                      21   necessary to disclose the information for this litigation;
                      22                  (b)   House Counsel of the Receiving Party or any employee of the
                      23   Receiving Party to whom disclosure is reasonably necessary for this Action;
                      24   provided however, “HIGHLY CONFIDENTIAL” Information or Items designated
                      25   by a Defendant shall not be made available to House Counsel or any employee of
                      26   any other Defendant without express written permission from the Designating
                      27   Party;
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                      11
                                                                                                          ORDER
     LOS A NG EL ES
                       1                (c)    Experts (as defined in this Order) of the Receiving Party to
                       2   whom disclosure is reasonably necessary for this litigation and who have signed the
                       3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                       4                (d)    The Court and its personnel;
                       5                (e)    Court reporters and their staff, professional jury or trial
                       6   consultants, mock jurors, and Professional Vendors to whom disclosure is
                       7   reasonably necessary for this litigation;
                       8                (f)    Any deposition, trial, or hearing witness in the Action who
                       9   previously has had access to the “HIGHLY CONFIDENTIAL” Information or
                      10   Items, or who is currently an officer, director, partner, member, employee, or agent
                      11   of an entity that has access to the “HIGHLY CONFIDENTIAL” Information or
                      12   Items. To the extent a party believes that a witness who did not previously have
                      13   access to such Information or Items should nevertheless be shown such Information
                      14   or Items at a deposition or at trial, then the Designating Party shall consider in good
                      15   faith whether the designation may be changed to a “CONFIDENTIAL” designation
                      16   for that limited purpose and upon the witness’s written confirmation that he/she will
                      17   be bound by the Protective Order. Nothing herein shall be construed as requiring
                      18   Designating Parties to agree to provide access or to prevent the Receiving Party
                      19   from seeking relief from the Court to allow for the limited access described above;
                      20                (g)    The author or recipient of a document containing the
                      21   information or a custodian or other person who otherwise possessed or knew the
                      22   information; and
                      23                (h)    Any mediator or settlement officer, and their supporting
                      24   personnel, mutually agreed upon by any of the Parties engaged in settlement
                      25   discussions or appointed by the Court.
                      26   8.    PROTECTED           MATERIAL           SUBPOENAED            OR       ORDERED
                      27   PRODUCED IN OTHER LITIGATION
                      28         If a Party is served with a subpoena or a court order issued in other litigation
M ANATT , P HELPS &
  P HILLIPS , LLP                                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                       12
                                                                                                          ORDER
     LOS A NG EL ES
                       1   that compels disclosure of any information or items designated in this Action as
                       2   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
                       3                (a)    promptly notify in writing the Designating Party.             Such
                       4   notification shall include a copy of the subpoena or court order unless prohibited by
                       5   law;
                       6                (b)    promptly notify in writing the party who caused the subpoena or
                       7   order to issue in the other litigation that some or all of the material covered by the
                       8   subpoena or order is subject to this Protective Order. Such notification shall include
                       9   a copy of this Stipulated Protective Order; and
                      10                (c)    cooperate with respect to all reasonable procedures sought to be
                      11   pursued by the Designating Party whose Protected Material may be affected.
                      12          If the Designating Party timely seeks a protective order, the Party served with
                      13   the subpoena or court order shall not produce any information designated in this
                      14   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
                      15   determination by the court from which the subpoena or order issued, unless the Party
                      16   has obtained the Designating Party’s permission. The Designating Party shall bear
                      17   the burden and expense of seeking protection in that court of its confidential material
                      18   and nothing in these provisions should be construed as authorizing or encouraging a
                      19   Receiving Party in this Action to disobey a lawful directive from another court.
                      20   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                      21   PRODUCED IN THIS LITIGATION
                      22                (a)    The terms of this Order are applicable to information produced
                      23   by a Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
                      24   CONFIDENTIAL.” Such information produced by Non-Parties in connection with
                      25   this litigation is protected by the remedies and relief provided by this Order. Nothing
                      26   in these provisions should be construed as prohibiting a Non-Party from seeking
                      27   additional protections.
                      28                (b)    In the event that a Party is required, by a valid discovery request,
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                     13
                                                                                                         ORDER
     LOS A NG EL ES
                       1   to produce a Non-Party’s confidential information in its possession, and the Party is
                       2   subject to an agreement with the Non-Party not to produce the Non-Party’s
                       3   confidential information, then the Party shall:
                       4                      (1)    promptly notify in writing the Requesting Party and the
                       5   Non-Party that some or all of the information requested is subject to a confidentiality
                       6   agreement with a Non-Party;
                       7                      (2)    promptly provide the Non-Party with a copy of the
                       8   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
                       9   reasonably specific description of the information requested; and
                      10                      (3)    make the information requested available for inspection by
                      11   the Non-Party, if requested.
                      12                (c)   If the Non-Party fails to seek a protective order from this Court
                      13   within 14 days of receiving the notice and accompanying information, the Receiving
                      14   Party may produce the Non-Party’s confidential information responsive to the
                      15   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                      16   Party shall not produce any information in its possession or control that is subject to
                      17   the confidentiality agreement with the Non-Party before a determination by the
                      18   Court. Absent a court order to the contrary, the Non-Party shall bear the burden and
                      19   expense of seeking protection in this Court of its Protected Material.
                      20   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                      21         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                      22   Protected Material to any person or in any circumstance not authorized under this
                      23   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                      24   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                      25   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                      26   persons to whom unauthorized disclosures were made of all the terms of this Order,
                      27   and (d) request such person or persons to execute the “Acknowledgment and
                      28   Agreement to Be Bound” that is attached hereto as Exhibit A.
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                     14
                                                                                                         ORDER
     LOS A NG EL ES
                       1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                       2   PROTECTED MATERIAL
                       3         When a Producing Party gives notice to Receiving Parties that certain
                       4   inadvertently produced material is subject to a claim of privilege or other protection,
                       5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                       6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                       7   may be established in an e-discovery order that provides for production without prior
                       8   privilege review.
                       9   12.   MISCELLANEOUS
                      10         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                      11   person to seek its modification by the Court in the future.
                      12         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                      13   Protective Order, no Party waives any right it otherwise would have to object to
                      14   disclosing or producing any information or item on any ground not addressed in this
                      15   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                      16   ground to use in evidence of any of the material covered by this Protective Order.
                      17         12.3 Filing Protected Material. A Party that seeks to file under seal any
                      18   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                      19   only be filed under seal pursuant to a court order authorizing the sealing of the
                      20   specific Protected Material at issue; good cause must be shown in the request to file
                      21   under seal. If a Party’s request to file Protected Material under seal is denied by the
                      22   Court, then the Receiving Party may file the information in the public record unless
                      23   otherwise instructed by the Court.
                      24   13.   FINAL DISPOSITION
                      25         Within 60 days after the final disposition of this action, as defined in paragraph
                      26   4, each Receiving Party must return all Protected Material to the Producing Party or
                      27   destroy such material. As used in this subdivision, “all Protected Material” includes
                      28   all copies, abstracts, compilations, summaries, and any other format reproducing or
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                     15
                                                                                                         ORDER
     LOS A NG EL ES
                       1   capturing any of the Protected Material. Whether the Protected Material is returned
                       2   or destroyed, the Receiving Party must submit a written certification to the Producing
                       3   Party (and, if not the same person or entity, to the Designating Party) by the 60 day
                       4   deadline that (1) identifies (by category, where appropriate) all the Protected Material
                       5   that was returned or destroyed and (2) affirms that the Receiving Party has not
                       6   retained any copies, abstracts, compilations, summaries or any other format
                       7   reproducing or capturing any of the Protected Material.          Notwithstanding this
                       8   provision, counsel are entitled to retain an archival copy of all pleadings, motion
                       9   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
                      10   deposition and trial exhibits, expert reports, attorney work product, and consultant
                      11   and expert work product, even if such materials contain Protected Material. Any such
                      12   archival copies that contain or constitute Protected Material remain subject to this
                      13   Protective Order as set forth in Section 4 (DURATION).
                      14   14.   VIOLATION OF ORDER
                      15         Any violation of this Order may be punished by any and all appropriate
                      16   measures including, without limitation, contempt proceedings and/or monetary
                      17   sanctions.
                      18   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                      16
                                                                                                         ORDER
     LOS A NG EL ES
                       1   Dated: June 28, 2018        MANATT, PHELPS & PHILLIPS, LLP
                                                       John M. Gatti
                       2
                                                       By: /s/
                       3                                  John M. Gatti
                                                          Attorneys for Defendant
                       4                                  WARNER MUSIC GROUP
                                                          CORPORATION
                       5
                       6   Dated: June 28, 2018        RUFUS-ISAACS ACLAND &
                                                       GRANTHAM LLP
                       7                               Alexander Rufus-Isaacs
                       8                               By: /s/
                                                          Alexander Rufus-Isaacs
                       9                                  Attorneys for Plaintiff
                                                          DANELLE SANDOVAL
                      10
                      11   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                      12
                      13   DATED: March 7, 2019            ____________________________
                      14                                   Honorable Jean P. Rosenbluth
                                                           United States Magistrate Judge
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                               [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                      17
                                                                                          ORDER
     LOS A NG EL ES
                       1                                       EXHIBIT A
                       2
                                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3
                       4         I, ________________________ [print or type full name], of _____________
                       5   [print or type full address], declare under penalty of perjury that I have read in its
                       6   entirety and understand the Stipulated Protective Order that was issued by the United
                       7   States District Court for the Central District of California on [date] in the case of
                       8   Sandoval v. Yeter et al., Case No. 2:18-cv-00867-CBM (JPRx). I agree to comply
                       9   with and to be bound by all the terms of this Stipulated Protective Order and I
                      10   understand and acknowledge that failure to so comply could expose me to sanctions
                      11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
                      12   in any manner any information or item that is subject to this Stipulated Protective
                      13   Order to any person or entity except in strict compliance with the provisions of this
                      14   Order.
                      15         I further agree to submit to the jurisdiction of the United States District Court
                      16   for the Central District of California for the purpose of enforcing the terms of this
                      17   Stipulated Protective Order, even if such enforcement proceedings occur after
                      18   termination of this action. I hereby appoint _____________________________
                      19   [print or type full name] of __________________________________ [print or type
                      20   full address and telephone number] as my California agent for service of process in
                      21   connection with this action or any proceedings related to enforcement of this
                      22   Stipulated Protective Order.
                      23   Date: _____________________________________
                      24   City and State where sworn and signed: ________________________________
                      25
                      26   Printed name: ______________________________
                      27
                      28   Signature: _________________________________
M ANATT , P HELPS &
  P HILLIPS , LLP                                                              [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                     18
                                                                                                         ORDER
     LOS A NG EL ES
                       1                                 PROOF OF SERVICE
                       2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                       3         At the time of service, I was over 18 years of age and not a party to this
                           action. I am employed in the County of Los Angeles, State of California. My
                       4   business address is 232 N. Canon Drive, Beverly Hills, California 90210.
                       5          On February 19, 2019, I served true copies of the following document(s)
                           described as [PROPOSED] STIPULATED PROTECTIVE ORDER on the
                       6   interested parties in this action as follows:
                       7        John M. Gatti            E-mail: jgatti@manatt.com
                                Katrina Dela Cruz        E-mail: Kdelacruz@manatt.com
                       8        Manatt, Phelps & Phillips, LLP
                                11355 West Olympic Boulevard
                       9        Los Angeles, California 90064
                                1614
                      10        Attorneys for Defendant Warner Music Group Corporation, Burak Yeter,
                           Connection Records, and Dance Paradise UK Limited
                      11
                      12          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                           the document(s) with the Clerk of the Court by using the CM/ECF system.
                      13   Participants in the case who are registered CM/ECF users will be served by the
                           CM/ECF system. Participants in the case who are not registered CM/ECF users will
                      14   be served by mail or by other means permitted by the court rules.
                      15          I declare under penalty of perjury under the laws of the United States of
                           America that the foregoing is true and correct and that I am a member of the bar of
                      16   this Court.
                                  Executed on February 19, 2019, at Beverly Hills, California.
                      17
                      18   s/s




                      19                                             /s/
                      20                                             Alexander Rufus-Isaacs

                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP                                                            [PROPOSED] STIPULATED PROTECTIVE
  ATTO RNEY S AT LAW
                                                                    19
                                                                                                       ORDER
     LOS A NG EL ES
